     Case 4:20-cv-00651 Document 80 Filed on 06/21/21 in TXSD Page 1 of 1
                                                                             United States District Court
                                                                               Southern District of Texas

                                                                                  ENTERED
                                                                                  June 21, 2021
                       IN THE UNITED STATES DISTRICT COURT                     Nathan Ochsner, Clerk
                       FOR THE SOUTHERN DISTRICT OF TEXAS
                                HOUSTON DIVISION

HERBERT DARRELL HAY,                     §
                                         §
             Plaintiff,                  §      CIVIL ACTION NO. H-20-0651
v.                                       §
                                         §
LORIE DAVIS, ET AL.,                     §
                                         §
             Defendants.                 §


                          ORDER TO STAY AND ADMINISTRATIVELY CLOSE

      Plaintiff’s motion for leave to pursue interlocutory appeal of eight non-dispositive

orders in this pro se state inmate civil lawsuit (Docket Entry No. 76, docketed on June 8,

2021) is DENIED.

      The Fifth Circuit Court of Appeals docketed plaintiff’s interlocutory appeal on June

4, 2021. Accordingly, this case is ORDERED STAYED and ADMINISTRATIVELY

CLOSED pending disposition of the appeal. Plaintiff may move to reopen this case within

THIRTY DAYS after the Fifth Circuit dismisses his appeal.


                                        21st 2021.
      Signed at Houston, Texas, on June ___,




                                                       Gray H. Miller
                                                Senior United States District Judge
